No existe el único motivo de error alegado contra la sentencia, fundado en que la corte inferior apreció indebidamente la prueba, pues encontramos que es suficiente para sostener que la escritura de venta con pacto de retro por la cual Consuelo Bellaflores vendió sus condominios en tres casas a Yíctor Honoré, de quien el ape-lante alega traer derecho para pedir que cese la comunidad con el' apelado y que se vendan las casas y se reparta su pre-cio, es de préstamo con hipoteca, según la ley No. 47 de 13 de abril de 1916. pues se probó que Honoré y las personas que de él adquirieron nunca han tomado posesión de tales condominios, habiendo disfrutado siempre sus rentas Con*932suelo Bellaflores y que el precio de tal venta es inadecuado al valor de dichos condominios. Confirmada.